Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered December 22, 2003, convicting defendant, upon his guilty plea, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of eight years, unanimously reversed, as a matter of discretion in the interest of justice, the plea vacated and the matter remitted to Supreme Court for further proceedings in accordance with this decision.
*292The court’s failure to advise defendant of the postrelease supervision component of his sentence rendered his plea not fully knowing, voluntary and intelligent (People v Catu, 4 NY3d 242 [2005]). Although defendant failed to preserve this issue for appeal, the error is so fundamental as to warrant reversal of his conviction and vacatur of his plea in the interest of justice (see People v Bracey, 24 AD3d 363, 364 [2005]; People v Cintron, 18 AD3d 322 [2005]).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur—Andrias, J.P., Saxe, Nardelli, Catterson and Malone, JJ.